Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS Value Shares COMMON STOCKS (note 1a) AEROSPACE/DEFENSE (7.6%) 600,000 The Boeing Company $34,410,000 600,700 Textron Inc. 17,588,496 325,000 United Technologies Corporation 19,519,500 (COST $97,343,906) 71,517,996 BUILDING AND REAL ESTATE (4.2%) 2,306,589 CEMEX, S.A. de C.V. ADR (a) (c) (COST $31,830,078) 39,719,463 COMMUNICATIONS AND INFORMATION SERVICES (9.3%) 915,000 Cisco Systems, Inc. (a) 20,642,400 324,100 Lamar Advertising Company Class A (a) 10,011,449 142,500 Leap Wireless International, Inc. (a) 5,429,250 1,210,000 MetroPCS Communications, Inc. (a) 16,927,900 800,000 QUALCOMM Incorporated 34,376,000 (COST $91,269,241) 87,386,999 COMPUTER SOFTWARE AND SYSTEMS (9.9%) 1,555,000 Dell Inc. (a) 25,626,400 570,000 Microsoft Corporation 15,213,300 445,100 NetEase.com, Inc. (a) 10,148,280 70,000 Nintendo Co., Ltd. 28,698,281 690,000 Teradata Corporation (a) 13,455,000 (COST $99,798,479) 93,141,261 CONSUMER PRODUCTS AND SERVICES (9.9%) 350,000 Diageo plc ADR 24,101,000 425,000 Heineken N. V. 16,956,208 466,100 Hewitt Associates, Inc. Class A (a) 16,984,684 425,000 Nestle S.A. 18,317,984 240,000 PepsiCo, Inc. 17,104,800 (COST $77,948,081) 93,464,676 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (5.1%) 881,500 Republic Services, Inc. 26,427,370 680,000 Waste Management, Inc. 21,413,200 (COST $39,285,764) 47,840,570 FINANCE AND INSURANCE (22.5%) BANKING (2.0%) 215,000 M&T Bank Corporation (COST $1,097,256) 19,188,750 INSURANCE (16.0%) 325,000 The Allstate Corporation 14,989,000 315,000 Arch Capital Group Ltd. (a) 23,004,450 300,000 AXIS Capital Holdings Limited 9,513,000 200 Berkshire Hathaway Inc. Class A (a) 26,120,000 300,000 Everest Re Group, Ltd. 25,959,000 950,000 Fidelity National Financial, Inc. 13,965,000 250,000 MetLife, Inc. 14,000,000 275,000 PartnerRe Ltd. 18,724,750 88,000 Transatlantic Holdings, Inc. 4,782,800 (COST $76,682,695) 151,058,000 OTHER (4.5%) 375,000 American Express Company 13,286,250 1,666,667 Epoch Holding Corporation 17,583,337 850,000 Nelnet, Inc. (a) 12,070,000 (COST $42,962,399) 42,939,587 (COST $120,742,350) 213,186,337 Value Shares COMMON STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (3.1%) 70,000 Biogen Idec Inc. (a) $3,520,300 529,900 Cytokinetics, Incorporated (a) 2,511,726 200,000 Genentech, Inc. (a) 17,736,000 119,500 Gilead Sciences, Inc. (a) 5,452,785 (COST $11,385,257) 29,220,811 MACHINERY AND EQUIPMENT (2.1%) 1,000,000 ABB Ltd. ADR (COST $10,326,510) 19,400,000 MISCELLANEOUS (1.9%) Other (b) (COST $31,094,878) 18,324,195 OIL AND NATURAL GAS (INCLUDING SERVICES) (16.8%) 499,800 Apache Corporation 52,119,144 800,000 Halliburton Company 25,912,000 350,000 McDermott International, Inc. (a) 8,942,500 500,000 Patterson-UTI Energy, Inc. 10,010,000 2,470,000 Weatherford International Ltd. (a) 62,095,800 (COST $91,424,196) 159,079,444 RETAIL TRADE (14.1%) 575,000 Costco Wholesale Corporation 37,334,750 333,100 Target Corporation 16,338,555 1,675,000 The TJX Companies, Inc. 51,121,000 470,000 Wal-Mart Stores, Inc. 28,148,300 (COST $54,015,566) 132,942,605 SEMICONDUCTORS (1.3%) 700,000 ASML Holding N.V. (COST $16,353,612) 12,327,000 TECHNOLOGY (2.3%) 1,900,000 Xerox Corporation (COST $25,689,854) 21,907,000 TRANSPORTATION (1.1%) 236,100 Alexander & Baldwin, Inc. (COST $11,005,032) 10,395,483 TOTAL COMMON STOCKS (111.2%) (COST $809,512,804) 1,049,853,840 Principal Amount CORPORATE NOTES CONSUMER PRODUCTS AND SERVICES (1.4%) $13,750,000 General Motors Nova Scotia Finance Company 6.85% Guaranteed Notes due 10/15/08 (e) (COST $13,770,514) 13,629,688 MISCELLANEOUS (1.0%) Other (b) (e) (COST $9,245,000) 9,000,000 (COST $23,015,514) 22,629,688 Shares SHORT-TERM SECURITY AND OTHER ASSETS 63,321,632 SSgA Prime Money Market Fund (6.7%) (COST $63,321,632) 63,321,632 TOTAL INVESTMENTS (e) (120.3%) (COST $895,849,950) 1,135,805,160 Cash, receivables and other assets less liabilities (0.9%) 8,100,196 PREFERRED STOCK (-21.2%) (200,000,000) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $943,905,356 (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed, and not restricted. (c) 1,600,000 shares held by custodian in a segregated custodial account as collateral for short positions and options, if any. (d) At September 30, 2008: (1) the cost of investments for Federal income tax purposes was the same as the cost for financial reporting purposes, (2) aggregate gross unrealized appreciation was $346,631,562, (3) aggregate gross unrealized depreciation was $106,676,352, and (4) net unrealized appreciation was $239,955,210. (e) Level 2 fair value measurement, note 3. (see notes to financial statements) Contracts Value (100 shares each) COMMON STOCK/EXPIRATION DATE/EXERCISE PRICE (note 1a) CALL OPTIONS AEROSPACE/DEFENSE 1,750 The Boeing Company/October 08/$65.00 (PREMIUMS DEPOSITED WITH BROKERS $347,250) $50,750 OIL AND NATURAL GAS (INCLUDING SERVICES) 1,000 Apache Corporation/October 08/$120.00 (PREMIUMS DEPOSITED WITH BROKERS $596,997) 120,000 RETAIL TRADE 500 Costco Wholesale Corporation/October 08/$70.00 30,000 500 Walmart Stores, Inc./October 08/$60.00 87,500 (PREMIUMS DEPOSITED WITH BROKERS $249,843) 117,500 TOTAL CALL OPTIONS (PREMIUMS DEPOSITED WITH BROKERS $1,194,090) $288,250 (See notes to financial statements) General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Securities traded primarily in foreign markets are generally valued at the preceding closing price of such securities on their respective exchanges or markets. If, after the close of the foreign market, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. The restricted security is valued at par value (cost), divided by the conversion price of $6.00 multiplied by the last reported sales price of the publicly traded common stock of the corporation. 2. OPTIONS The Company may purchase and write (sell) put and call options. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options that expire unexercised are treated by the Company on the expiration date as realized gains from investments. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Effective January 1, 2008, the Company adopted FASB Statement of Financial Accounting Standard No. 157 Fair Value Measurements. Various data inputs are used in determining the value of the Companys investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Companys own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Companys net assets as of September 30, 2008: Valuation Inputs Investments in Securities Options Written Level 1 - Quoted prices $1,113,175,472 $288,250 Level 2 - Other significant observable inputs (see Note (e), Item 1) 22,629,688  Level 3 - Unobservable inputs   Total $1,135,805,160 $288,250 ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As ofSeptember 30, 2008, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as ofSeptember 30, 2008, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a-2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: October 20, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: October 20, 2008 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: October 20, 2008
